Citation Nr: 9915666	
Decision Date: 06/07/99    Archive Date: 06/15/99

DOCKET NO.  98-02 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a compensable rating for residuals of left 
hand injury, fracture of base of small finger and fracture of 
distal mid phalanx of middle finger, to include the issue of 
entitlement to an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1998).

2.  Entitlement to a compensable rating for residuals of 
right hand injury, comminuted fracture of distal second 
metacarpal, to include the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998).


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel

INTRODUCTION

The veteran had active military service from October 1980 to 
March 1985.

The issues on appeal arise from a June 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  By this rating decision, 
the RO denied compensable ratings for the veteran's residuals 
of left hand injury, fracture of base of small finger and 
fracture of distal mid phalanx of middle finger, and for his 
residuals of right hand injury, comminuted fracture of distal 
second metacarpal.

REMAND

The veteran essentially contends that the RO erred by failing 
to grant compensable ratings for his service connected 
residuals of left hand injury, fracture of base of small 
finger and fracture of distal mid phalanx of middle finger, 
and service connected residuals of right hand injury, 
comminuted fracture of distal second metacarpal. 

As an initial matter, the Board of Veterans' Appeals (Board) 
notes that in DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") held that in evaluating a 
service-connected disability involving a joint, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court in DeLuca held 
that Diagnostic Codes pertaining to range of motion do not 
subsume 38 C.F.R. § 4.40 and § 4.45, and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibits weakened movement, 
excess fatigability or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability or incoordination.  

Although the veteran underwent a hand, thumb, and fingers 
examination for VA purposes in March 1998, the Board finds 
that the examination report failed to adequately describe 
whether the veteran's hand disabilities significantly limited 
his functional ability during flare-ups or when the hands 
were repeatedly used over time.  There was also no mention as 
to whether either hand exhibited weakened movement, excess 
fatigability, or incoordination.  Therefore, the Board 
concludes that a new orthopedic examination of the veteran's 
hands is necessary to comply with the mandates set forth in 
DeLuca, 8 Vet. App. 202 (1995). 

The Board further notes that the March 1998 examination 
report references the symptoms of injuries of the veteran's 
right hand which are not service connected (specifically, the 
fractures of the lateral three metacarpals).  In fact, VA 
records associated with the claims file include the report of 
a July 1997 X-ray, which revealed, in part, fractures of the 
distal aspect of the right fifth metacarpal.  Although the 
veteran reported to the VA examiner in March 1998 that he had 
sustained fractures to multiple right hand fingers in 
service, this assertion is not supported in the service 
medical records.  With regard to his right hand, the veteran 
is only service connected for the residuals of a comminuted 
fracture of the distal second metacarpal.  (Regarding his 
left hand, the veteran is only service connected for 
residuals of fracture of base of the small finger and of 
fracture of the distal mid phalanx of the middle finger).  In 
any case, the new VA examination report should detail which 
of the veteran's symptoms arise from his service connected 
hand fractures, and which arise from conditions which are not 
service connected.  

The importance of a new examination to ensure adequate 
clinical findings should be emphasized to the veteran, and he 
should be afforded an opportunity to cooperate with the new 
examination request.  The Board notes that the veteran 
apparently failed to report for scheduled examinations of his 
left hand in May 1998.  The Board stresses to the veteran 
that, although the VA has a duty to assist the veteran with 
the development of the evidence in connection with his claims 
for increased rating, the duty to assist is not always a one-
way street.  38 U.S.C.A. § 5107(a) (West 1991); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The RO should advise 
the veteran that failure to report, without good cause, for 
an examination scheduled in connection with a claim for 
increased rating shall result in denial of that claim.  38 
C.F.R. § 3.655 (1998).  

On a Form 9 filed in December 1997, the veteran asserted that 
his right hand condition was causing swelling and pain such 
that it was affecting his job as a carpenter.  The veteran's 
ability to hold hammers and framing lumber was reportedly 
diminishing.  In Spurgeon v. Brown, 10 Vet.App. 194 (1997), 
the Court concluded that a remand was required due to the 
Board's failure to notify the appellant in that case that he 
was responsible for furnishing employment records to support 
his claim that his service-connected wrist disability 
affected his employment.  The Court noted that one of the 
criteria for purposes of determining whether to award an 
extraschedular rating in "exceptional" cases under 38 
C.F.R. 
§ 3.321(b)(1) is a showing that a disability causes "marked 
interference with employment".  In Spurgeon, the appellant 
testified that his wrist condition had "quite disturbed" 
his work and that he had missed 800 hours of work at the U.S. 
Postal Service.  There was no evidence in the record, 
however, that VA ever attempted to secure the appellant's 
employment records and no evidence that VA ever notified the 
appellant that he had the ultimate responsibility of 
furnishing the records.  In this regard, the Court noted that 
if VA (for whatever reason) could not or would not request 
the veteran's employment records, it had, at a minimum, an 
obligation to advise the appellant of their relevance to his 
claim.  38 C.F.R. 
§ 3.159(c); 38 U.S.C. § 5103(a).  Because it did not, a 
remand was required.

In the present case, the RO has not formally attempted to 
secure the veteran's employment records or notify the veteran 
of his ultimate responsibility in furnishing these most 
relevant records in relation to the claim to extraschedular 
benefits under 38 C.F.R. § 3.321 (b) (1998).  The RO has also 
not advised the veteran of the need to provide evidence of 
frequent periods of hospitalization.  Therefore, the issue of 
entitlement to an extraschedular evaluation is not ripe for 
appellate review and must be Remanded for due process 
requirements.

The most recent medical treatment records pertaining to the 
veteran were associated with the claims file in October 1997.  
To ensure that the veteran's claims will receive a fully 
informed evaluation, clinical data taking into account the 
condition of the veteran's right and left hands, since 
October 1997, should be obtained and reviewed.  38 C.F.R. 
§§ 4.1, 4.2 (1998).

Under the circumstances described above, this case is 
REMANDED, for the following actions:

1.  Any pertinent VA medical records 
documenting treatment of the veteran's 
hands, subsequent to October 1997, which 
have not already been associated with 
the claims file, should be obtained and 
made part of the record. 

2.  The RO should contact the veteran and 
ask him to furnish the names and 
addresses of private sources of any 
treatment he has received for his service 
connected right and/or left hand 
disabilities since October 1997.  After 
obtaining the appropriate releases, 
copies of the records should be obtained 
and associated with the claims folder. 

3.  The RO should also advise the veteran 
in writing that he may submit proof of 
marked interference with his employment, 
to include employment records, 
documenting time lost from employment 
since 1997, due to his right and/or left 
hand disabilities.  He should also be 
requested to submit evidence of frequent 
periods of hospitalization for his right 
and/or hand disabilities in support of 
his claim for an extraschedular 
evaluation.  Any medical evidence 
submitted by the veteran in this regard 
should be permanently associated with the 
claims file.  If the veteran needs 
assistance in obtaining these records, he 
should notify the RO.  The RO should 
thereafter attempt to obtain the 
identified evidence.

4.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA orthopedic examination 
of the hands.  The veteran and his 
representative should be notified of the 
date, time, and place of the examination 
in writing, and the RO should advise the 
veteran that, pursuant to federal 
regulations, failure to report for the 
orthopedic examination, without good 
cause shown, will result in the denial of 
his claims for increased ratings.  A copy 
of this notification letter should be 
associated with the claims file. 

5.  The veteran should thereafter be 
afforded a VA orthopedic examination of 
the hands.  The claims folder must be 
made available to the examiner and 
reviewed by him/her before the 
examination.  A copy of this Remand 
decision must be provided.  Such tests as 
the examiner deems necessary, including 
any X-rays, should be performed.

a. The examiner should note the 
ranges of motion of the little 
finger and middle finger of the 
left hand (to include the 
distal mid-phalanx), and of the 
index finger of the right hand 
(to include the distal second 
metacarpal).  The examiner 
should also specifically 
reference the normal ranges of 
motion for the affected fingers 
and joints. If there is 
ankylosis affecting any joint 
in question, it should be noted 
whether the joint is in 
extension or extreme flexion. 
It should also be indicated 
whether motion of the fingers 
in question is possible to 
within two inches of the median 
transverse fold of the palm.

b. The examiner should be asked 
to determine whether any joint 
affected by the service 
connected right and/or left 
hand disabilities exhibits 
weakened movement, excess 
fatigability, or incoordination 
attributable to the service- 
connected disability; and, if 
feasible, these determinations 
should be expressed in terms of 
the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or 
incoordination.

c. The examiner should also be 
asked to express an opinion on 
whether pain could 
significantly limit functional 
ability during flare-ups or 
when any joint of the little 
finger and middle finger of the 
left hand and/or the index 
finger of the right hand is 
used repeatedly over time. This 
determination should also, if 
feasible, be portrayed in terms 
of the degree of additional 
range of motion loss or 
favorable or unfavorable 
ankylosis due to pain on use or 
during flare-ups.

d.  The examiner should clearly 
distinguish between the symptoms 
which are resulting from the 
veteran's service connected 
disabilities of the right hand 
(fracture of the distal second 
metacarpal) and left hand (fracture 
of the base of upper fifth finger 
and of the distal mid-phalanx) and 
those which are resulting from 
nonservice-connected disabilities of 
the hands. 

e.  If the examiner finds that it is 
not feasible to answer a particular 
question or follow a particular 
instruction, he or she should so 
indicate and explain the reason.

6.  Upon receipt of the examination 
report, the RO should review it to ensure 
that it is adequate for rating purposes.  
If the examination is inadequate for any 
reason, the RO should return the 
examination report to the examining 
physician and request that all questions 
be answered.

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

8.  After the above development is 
completed, the RO should consider the 
appropriateness of referring the 
veteran's claims to the Chief Benefits 
Director or the Director, Compensation 
and Pension Service for consideration of 
extra-schedular evaluation under the 
provisions of 38 C.F.R. § 3.321 (1998).  

9.  Following the completion of the 
foregoing, the RO should review the issue 
of the rating to be assigned the 
residuals of left hand injury, fracture 
of base of small finger and fracture of 
distal mid phalanx of middle finger, to 
include the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1998).  The RO should also 
review the issue of the rating to be 
assigned the service connected residuals 
of right hand injury, comminuted fracture 
of distal second metacarpal, to include 
the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1998).  The RO should 
explain for the veteran's benefit which 
finger/hand symptoms are considered to be 
part and parcel of the service-connected 
disorders and which are not.  

10.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, to 
include discussion of DeLuca, the old and 
new rating criteria pertaining to muscle 
injuries, 38 C.F.R. § 3.321, and the 
provisions of 38 C.F.R.  § 3.655, if 
appropriate, and the veteran and his 
representative should be given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purpose of this remand is to obtain additional 
medical information and ensure due process.  No inference 
should be drawn regarding the final disposition of the 
veteran's claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


